NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 8 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DANNY FABRICANT,                                No. 18-17453

                Plaintiff-Appellant,            D.C. No. 4:14-cv-02008-JAS

 v.
                                                MEMORANDUM*
UNITED STATES OF AMERICA,

                Defendant-Appellee,

and

LOUIS WINN, Former Warden; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Arizona
                    James Alan Soto, District Judge, Presiding

                              Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      Federal prisoner Danny Fabricant appeals pro se from the district court’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
summary judgment in his Federal Tort Claims Act (“FTCA”) action alleging due

process and retaliation claims. We have jurisdiction under 28 U.S.C. § 1291. We

affirm.

      As a preliminary matter, Fabricant has waived any challenge to the

substance of the district court’s summary judgment because he did not raise them

in his opening brief. See Indep. Towers of Wash. v. Washington, 350 F.3d 925,

929 (9th Cir. 2003) (“[W]e review only issues which are argued specifically and

distinctly in a party’s opening brief.” (citation and internal quotation marks

omitted)); Acosta–Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1993) (issues not

supported by argument in pro se appellant’s opening brief are waived).

      The district court properly dismissed Counts I through V of Fabricant’s

second amended complaint, because Fabricant failed to allege facts sufficient to

state a plausible claim for relief. See Sandin v. Conner, 515 U.S. 472, 481-82

(1995) (a prisoner has no protected liberty interest when the sanction imposed

neither extends the length of his sentence nor imposes an “atypical and significant

hardship”); Lemire v. Cal. Dep’t of Corr. & Rehab., 726 F.3d 1062, 1074 (9th Cir.

2013) (a prison official is deliberately indifferent only if he or she knows of and

disregards a substantial risk of serious harm to an inmate’s health or safety);

Watison v. Carter, 668 F.3d 1108, 1114-15 (9th Cir. 2012) (elements of a

retaliation claim in the prison context); Resnick v. Hayes, 213 F.3d 443, 447 (9th


                                          2                                       18-17453
Cir. 2000) (standard of review).

      The district court did not abuse its discretion by denying Fabricant’s fourth

motion to extend time to oppose summary judgment because Fabricant failed to

establish good cause. See Johnson v. Mammoth Recreations, Inc., 975 F.2d 604,

607, 609 (9th Cir. 1992) (setting forth standard of review and required showing for

good cause).

      The district court did not abuse its discretion by denying Fabricant’s request

to file an oversized first amended complaint because Fabricant failed to comply

with the local rules. See D. Ariz. Loc. R. 3.4; Bias v. Moynihan, 508 F.3d 1212,

1223 (9th Cir. 2007) (setting forth standard of review and explaining that this court

gives “[b]road deference” to district court’s interpretation of its local rules).

      The district court did not abuse its discretion by denying Fabricant’s motion

to propound additional requests for admission because Fabricant failed to establish

prejudice. See Laub v. U.S. Dep’t of Interior, 342 F.3d 1080, 1084, 1093 (9th Cir.

2003) (setting forth standard of review and explaining that district court’s denial of

discovery will not be disturbed except upon a clear showing of “actual and

substantial prejudice to the complaining litigant.” (citation and internal quotation

marks omitted)).

      The district court did not abuse its discretion by denying Fabricant’s request

for judicial notice. See Fed. R. Evid. 201; Lee v. City of Los Angeles, 250 F.3d


                                           3                                        18-17453
668, 689 (9th Cir. 2001) (standard of review).

      The district court did not abuse its discretion by denying Fabricant’s various

other requests. See S. Cal. Edison Co. v. Lynch, 307 F.3d 794, 807 (9th Cir. 2002)

(stating that “district courts have inherent power to control their dockets” and this

court “will reverse a district court’s litigation management decisions only if it

abused its discretion” (citation and internal quotation marks omitted)).

      Fabricant’s requests to file a third amended complaint and for costs, set forth

in the opening brief, are denied.

      AFFIRMED.




                                          4                                     18-17453